
	

114 HR 4382 IH: Food Waste Accountability Act of 2016
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4382
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2016
			Mr. McNerney introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend the Federal Food Donation Act of 2008 to require certain Federal contractors to submit a
			 report on food waste, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Food Waste Accountability Act of 2016. 2.Report on food waste by certain Federal contractors Section 4 of the Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792) is amended—
 (1)in subsection (a)— (A)by inserting after this Act the following: (or 180 days after the date of the enactment of paragraph (3) with respect to the requirements in such paragraph);
 (B)in paragraph (1), by striking and at the end; (C)in paragraph (2), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following new paragraph:  (3)requires the annual submission, in a form and manner specified by the executive agency awarding the contract, of the report described in subsection (c).; and
 (2)by adding at the end the following new subsections:  (c)Report describedThe report described in this subsection, with respect to a contract described in subsection (a) entered into by a contractor and an executive agency, is a report from the contractor to the executive agency that describes, for each month of performance of the contract during the year covered by the report, the weight of apparently wholesome food that was, pursuant to the contract, disposed of in each of the following manners:
 (1)DonationDonation by the contractor pursuant to this Act (organized by the name of the organization receiving such food).
 (2)CompostingComposting or other recycling by the contractor. (3)DiscardingDiscarding by the contractor (organized by the reason such food was so discarded).
						(d)Aggregation of data
 (1)Reports to OMBNot later than 30 days after the date that an executive agency receives a report pursuant to subsection (a)(3), the agency shall submit a copy of the report to the Director of the Office of Management and Budget.
 (2)Reports to CongressThe Director of the Office of Management and Budget shall submit to Congress an annual report aggregating the information in the reports received pursuant to paragraph (1) during the year covered by the report..
			
